Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On April 17, 2015, Ignite Restaurant Group, Inc. (the “Company” or “Ignite”) completed the sale of Macaroni Grill to Redrock Partners, LLC (the “Purchaser”). The aggregate acquisition price paid at closing was $8.0 million in cash. The unaudited pro forma condensed consolidated financial statements as of and for the fiscal year ended December 29, 2014 were derived by applying pro forma adjustments to the historical consolidated financial statements of Ignite. The unaudited pro forma condensed consolidated balance sheet as of December 29, 2014 gives effect to the disposition as if the transaction had occurred on December 29, 2014. The unaudited pro forma condensed consolidated statement of operations for the fiscal year ended December 29, 2014 gives effect tothe Company’s disposition of Macaroni Grill as if it had occurred on the first day of fiscal year 2014. The pro forma adjustments related to the disposition of Macaroni Grill give effect to pro forma events that are (1)directly attributable to the disposition, (2)factually supportable, and (3)with respect to the income statement, expected to have a continuing impact on the results of operations of the Company, excluding Macaroni Grill. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the accompanying notes to the unaudited pro forma condensed consolidated financial statements and the historical consolidated financial statements and accompanying notes of Ignite included in its Annual Report on Form 10-K for the fiscal year ended December 29, 2014. The unaudited pro forma condensed consolidated financial statements are presented for informational purposes only and do not purport to represent the Company’s actual financial condition or results of operations had such transactions been completed as of the dates or for the periods indicated above or that may be achieved as of any future date or for any future period. The pro forma adjustments related to the disposition are based on preliminary estimates and information available to management and are subject to change. The unaudited pro forma condensed consolidated financial statements do not reflect any cost savings or operating synergies that Ignite may achieve as a result of the disposition or the costs necessary to achieve these cost savings and operating synergies. IGNITE RESTAURANT GROUP, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet December 29, 2014 (in thousands) Historical Sale of Historical Romano's Romano's Pro Forma Ignite(1) Macaroni Grill(2) Macaroni Grill(3) Ignite ASSETS Current assets Cash and cash equivalents $ 18,273 $ 2,291 $ 7,047 $ 27,611 Accounts receivable, net 12,713 ) - 7,992 Inventories 9,319 ) - 5,848 Other current assets 11,936 ) - 6,614 Total current assets 52,241 ) 7,047 48,065 Property and equipment, net 235,954 ) - 192,942 Intangible assets, net 28,979 ) - 5,940 Other assets 10,546 ) - 5,355 Total assets $ 327,720 $ ) $ 7,047 $ 252,302 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 25,381 $ ) $ - $ 15,651 Accrued liabilities 51,509 ) - 29,002 Current portion of debt obligations 1,650 - - 1,650 Total current liabilities 78,540 ) - 46,303 Long-term debt obligations 161,052 - - 161,052 Deferred rent 24,256 ) - 19,457 Other long-term liabilities 12,573 ) - 1,623 Total liabilities 276,421 ) - 228,435 Stockholders' equity Preferred stock - Common stock 257 - - 257 Additional paid-in capital 90,943 - - 90,943 Accumulated deficit ) ) 7,047 ) Total stockholders' equity 51,299 ) 7,047 23,867 Total liabilities and stockholders' equity $ 327,720 $ ) $ 7,047 $ 252,302 See accompanyingnotes to unaudited pro forma condensed consolidated financial statements. IGNITE RESTAURANT GROUP, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Fiscal Year Ended December 29, 2014 (in thousands) Historical Historical Romano's Pro Forma Ignite(1) Macaroni Grill(2) Ignite Revenues $ 837,185 $ ) $ 503,508 Costs and expenses Restaurant operating costs and expenses Cost of sales 253,255 ) 163,407 Labor expenses 257,135 ) 142,662 Occupancy expenses 77,900 ) 39,401 Other operating expenses 175,513 ) 94,086 General and administrative 45,288 ) 38,669 Depreciation and amortization 33,774 ) 23,901 Pre-opening costs 2,799 - 2,799 Asset impairments and closures 12,694 ) 1,980 Loss on disposal of assets 481 859 1,340 Total costs and expenses 858,839 ) 508,245 Loss from operations ) 16,917 ) Interest expense, net ) - ) Loss on insurance settlements ) 124 89 Loss before income taxes ) 17,041 ) Income tax expense 19,339 ) Net loss $ ) $ $ ) Net loss per share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted 25,659 25,659 See accompanying notes to unaudited pro forma condensed consolidated financial statements. IGNITE RESTAURANT GROUP, INC. Notes to Unaudited Pro Forma Condensed Consolidated Financial Information (1) Reflects the historical consolidated balance sheet and statement of operations of Ignite as included in its Annual Report on Form 10-K as of and for the fiscal year ended December 29, 2014. Reflects the historical balance sheet and statement of operations of Macaroni Grill as of and for the fiscal year ended December 29, 2014. Reflects the sale of Macaroni Grill, including receipt of gross proceeds of $8.0 million net of estimated transaction expenses of approximately $1.0 million that are directly attributable to the sale. Selling price $ 8,000 Transaction expenses ) Net proceeds 7,047 Less: Carrying value of net assets sold 34,479 Net loss on sale of Macaroni Grill $ 27,432 There is no income tax impact included for the transactions above due to the Company having a full valuation allowance on its deferred tax assets as of December 29, 2014. The pro forma net loss on the sale is based on preliminary estimates and is subject to change.
